                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

In re: PARAQUAT PRODUCTS                 )          MDL Docket No. 3004
LIABILITY LITIGATION                     )



          PLAINTIFF ROBIN ADAM’S INTERESTED PARTY RESPONSE TO
                        PLAINTIFFS PAUL RAKOCZY’S
                MOTION FOR TRANSFER UNDER 28 U.S.C. § 1407

                                      INTRODUCTION

   Under Rule 7.2(c), Plaintiff Robin Adams, Case No. 2:21c29 MTS (E.D. Mo.), agrees that

transfer and consolidation under 28 U.S.C. § 1407 is appropriate, but submits that the

Eastern District of Missouri is the most appropriate venue to navigate this MDL. For the

reasons stated herein, Plaintiff Adams respectfully requests that the Panel transfer all

related actions against defendants Syngenta Crop Protection, LLC, Syngenta AG, and

Chevron to the Eastern District of Missouri.

                                      BACKGROUND

   The central issue in this litigation is whether exposure to Defendants’ paraquat-based

herbicides cause Parkinson’s disease. Defendants’ paraquat-products are classified as

Restricted Use Pesticides by the U.S. EPA; meaning one must be a certified applicator to

apply the products. These products can only be applied in an agricultural setting; no

residential uses are allowed. And, because the most widespread crops on which paraquat

is applied are soybeans and corn, the vast majority of plaintiffs will be current or retired

farmers and pesticide applicators in the Midwest.


                                               1
                                        ARGUMENT

I.    Transfer and Consolidation Should Be Granted.

     There are now at least 26 civil actions currently pending in more than 10 judicial

districts that all allege Defendants’ paraquat products cause Parkinson’s Disease. The

number of cases is growing weekly, as is the number of judicial districts in which these

cases are filed. Neither coordination across a growing number of judicial districts nor

transfer by another procedural vehicle is likely to achieve the economies to the court

system and the parties that can be achieved by consolidation and transfer under 28 U.S.C.

§ 1407(a). Transfer and consolidation would eliminate duplication in discovery and

discovery rulings, avoid conflicting rulings on the merits, avoid conflicting schedules,

reduce litigation costs, and save the time and effort of the parties, the attorneys, the

witnesses, and the courts. See Manual for Complex Litigation, § 20.131 (4th ed. 2004). Other

cases involving toxic chemicals have justified MDL treatment on prior occasions. See, e.g.,

In re Roundup Prods Liab. Litig., MDL 2741; In re E.I. DuPont DeNemours and Co. C-8 Pers.

Injury Litig., MDL No. 2433. The same reasons justify MDL treatment here.

     Consolidation is necessary to prevent inconsistent rulings on many central issues,

which would present significant problems due to the substantial consistency in factual

and legal allegations among all actions. See In re LLRice 601 Contamination Litig., 466 F.

Supp. 2d 1351, 1352 (J.P.M.L. 2006). Plaintiff Adams submits that the motion for

consolidation and transfer (Doc. #1) makes a compelling case to invoke § 1407(a).




                                               2
II.    The Eastern District of Missouri Is the Most Appropriate Transferee Forum.

      The Eastern District of Missouri is home to the first-filed and most advanced paraquat

case in the country. Holyfield v. Chevron U.S.A., et al., Case No. 20SO-CV00885, filed on July

22, 2020. The Eastern District of Missouri also has specific expertise in handling large-scale

agricultural torts. See, e.g., In re Dicamba Herbicide Litigation, MDL 2820; In re LLRice 601

Contamination Litig., 466 F. Supp. 2d 1351, 1352 (J.P.M.L. 2006). Given its location in the

heart of the corn belt where Paraquat is applied, the Eastern District of Missouri is the

most logical venue in which to consolidate the growing number of cases in this

agricultural tort. Moreover, it is an equally convenient location to the plaintiffs and

defendants in this litigation.




      Paraquat is a weed killer used on row crops, most significantly on corn, soybeans, milo,

and wheat. As shown in the map above, Missouri is in the heart of corn and soybean

                                                 3
country where Paraquat is used. These facts make Missouri a center of gravity for the

litigation. In re Fresh & Process Potatoes Antitrust Litig., MDL 2186, 744 F. Supp. 2d 1381

(JPML 2010) (transferring cases to jurisdiction “where much of the domestic potato

industry is based”); In re Griseofulvin Antitrust Litig., 395 F. Supp. 1402, 1403 (J.P.M.L. 1975)

(transferring to district that encompassed “the focal point of this litigation”).

    Most importantly, the Eastern District of Missouri has a very specific track record in

handling large agricultural torts like this one. Most recently, Judge Stephen Limbaugh Jr.

of the Eastern District of Missouri was appointed to oversee In re Dicamba Herbicides

Litigation, MDL 2820, which recently concluded by settlement after the first bellwether

trial. That litigation involved property damage claims related to a pesticide that volatized

and caused off-target damage to neighboring crops. While involving different injuries

(personal injury vs. property damage), the Dicamba MDL involved many similar issues

that, at the very least, provide a helpful background to the issues likely to arise in the

Paraquat litigation. Judge Limbaugh oversaw an efficient litigation schedule that led to a

prompt bellwether trial followed by a settlement of all claims. The Dicamba MDL was

concluded in 3 years.1

    Prior to Dicamba, the Eastern District was home to the In re LLRice 601 Contamination

Litigation, MDL 1811. That MDL included thousands of individual agricultural tort claims




1 This Panel granted the request for transfer and consolidation in February 2018 and a
settlement agreement was executed in December 2020.

                                                 4
arising out of an unauthorized strain of genetically modified rice that damaged U.S.

exports of rice, and thus the price of domestic rice. After three bellwether trials, the parties

agreed to a global settlement of all claims in the MDL.

   Additionally, the Eastern District of Missouri has the capacity for this MDL. Only three

MDLs are active in this District: In re Dicamba, which has been resolved and is

administratively in the settlement process; In re Emerson Electric Co. Wet/Dry Vac Mktg. and

Sales Prac. Litig., MDL 2382, with nine cases pending before Judge Autrey; and In re

NuvaRing Prods Liab. Litig., MDL 1964, which has all but resolved (according to JPML

statistics, only one of over 2,000 cases remain pending before Chief Judge Sippel). The

District has the capacity.

   Lastly, by the time and MDL can be formed and cases consolidated, the first-filed

Holyfield case will have been on file for nearly a year. Recently, Judge Ross issued an Order

after extensive motion to dismiss briefing based on FIFRA preemption (Doc. 72).

   With Judge Ross’s experience in Holyfield, Judge Limbaugh’s experience in Dicamba,

and Judge Perry’s experience in LLRice, the Eastern District of Missouri has at least 3 very

qualified judges that would all be qualified and well-equipped to handle this MDL.

   Other Plaintiffs have argued for California, a state that is thousands of miles from the

heart of agricultural country. No District can match the combination of specific experience

in agricultural litigation, geographic centrality to the heart of the subject matter of the

litigation, and capacity to be assigned a new MDL. For these reasons, and, as shown on



                                                 5
the map above, for the clear optics of the center of gravity, selecting a venue seated

amongst the states most effected by Paraquat’s alleged effects is the most efficient choice.

                                        Conclusion

   Together, these factors support transfer and consolidation to the Eastern District of

Missouri.

Dated: April 16, 2021                     Respectfully submitted,

                                          /s/ Richard M. Paul III__________
                                          Richard M. Paul III (E.D. Mo. #44233MO)
                                          Ashlea Schwarz (Mo. 60102)
                                          Paul LLP
                                          601 Walnut Street, Suite 300
                                          Kansas City, Missouri 64106
                                          Phone: 816-984-8100
                                          Rick@PaulLLP.com
                                          Ashlea@PaulLLP.com




                                               6
